DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, FIGs. 2-5, and claims 1-4, and 8-12 in the reply filed on 06/13/2022 is acknowledged. Claims 5-7, and 3-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 and 07/27/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 01/24/2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. PG. Pub. No. 2019/0237243 A1) in view of Schreiner (U.S. Patent No. 3,886,343).
With respect to claim 1, Chuang teaches a coil component (e.g. FIG. 3) comprising: 
a winding core part 21 (see FIG. 2A for illustration); and 
a wire W22 wound around the winding core part, 
wherein an i-th turn (i is an integer equal to or larger than 1) 1a to a j-th turn (j is an integer equal to or larger than (i+2)) 3a of the wire are wound in this order around the winding core part in an aligned state (wire turns 1a-3a are horizontally aligned), 
wherein a (j-th+1) turn 4a of the wire is wound around a valley line formed by the (i-th+1) turn and (i-th + 2) turn, and
a (j-th+2) turn 5a of the wire is wound adjacent to the j-th turn 3a around the winding core part (paras. [0033] and [0041]). Chuang does not expressly teach  
a (j-th+1) turn of the wire is wound around a valley line formed by the i-th turn and a (i-th+1) turn.
Schreiner teaches a coil component (Fig. 5B),
wherein a (j-th+1) turn (turn 4) of the wire is wound around a valley line formed by the i-th turn (turn 1) and a (i-th+1) turn (turn 2) (col. 5, lines 1-3, 19-22). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wire turn structure as taught by Schreiner to the coil component of Chuang to provide additional wire turn (col. 5, lines 15-17).
With respect to claim 2, Chuang in view of Schreiner teaches the coil component as claimed in claim 1, wherein a (j-th+2) turn (turn 5) to a (j-th+2k) turn (k is a variable starting from 2 and incremented by one) (turns 7, 9, and 11) of the wire are wound in this order around the winding core part in an aligned state (Schreiner, col. 5, lines 1-3, 19-22).
With respect to claim 3, Chuang in view of Schreiner teaches the coil component as claimed in claim 2, wherein a (j-th+3) turn of the wire is wound along a valley line formed by a (j-th−1) turn and the j-th turn. The combination would result in the claimed features.
With respect to claim 4, Chuang in view of Schreiner teaches the coil component as claimed in claim 3, wherein a (j-th+2k+1) turn of the wire is wound along a valley line formed by a (j-th+2k—4) turn and a (j-th+2k−2) turn. The combination would result in the claimed features.
With respect to claim 8, Chuang in view of Schreiner teaches the coil component as claimed in claim 1, further comprising: 
a flange part F1 or F2; and 
a terminal electrode (any corresponding electrodes E1-E4)  provided on the flange part and connected with one end of the wire, 
wherein the i-th turn is a first turn with the terminal electrode as a winding start point (Chuang, paras. [0029] and [0032]).
With respect to claim 9, Chuang teaches  teaches a coil component (FIG. 3) comprising: 
a winding core part (W21, see FIG. 2A for illustration); 
a flange part F1 or F2; 
a terminal electrode E1-E4 provided on the flange part; and 
a wire W22 wound around the winding core part, 
wherein one end of the wire is connected to the terminal electrode (para. [0029]), 
wherein the wire has first, second, third, fourth, and fifth turns (1a-5a) counting from the one end, wherein the first 1a, second 2a, third 3a, and fifth 5a turns are wound in this order around the winding core part in an aligned state (paras. [0033] and [0041]). Chuang does not expressly teach the fourth turn is wound around a valley line formed by the first and second turns.
Schreiner teaches a coil component (Fig. 5B),
wherein the fourth turn 4 is wound around a valley line formed by the first 1 and second 2 turns (col. 5, lines 1-3, 19-22). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wire turn structure as taught by Schreiner to the coil component of Chuang to provide additional wire turn (col. 5, lines 15-17).
With respect to claim 10, Chuang in view of Schreiner teaches the coil component as claimed in claim 9, 
wherein the wire further has a sixth turn counting from the one end, and 
wherein the six turn is wound around a valley line formed by the second and third turns. The combination would result in the claimed features.
With respect to claim 11, Chuang in view of Schreiner teaches the coil component as claimed in claim 10, 
wherein the wire further has a seventh turn counting from the one end, and 
wherein the seventh turn is wound adjacent to the fifth turn around the winding core part. The combination would result in the claimed features.
With respect to claim 12, Chuang in view of Schreiner teaches the coil component as claimed in claim 11, 
wherein the wire further has an eighth turn counting from the one end, and 
wherein the eighth turn is wound around a valley line formed by the third and fifth turns. The combination would result in the claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837